NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

FRANK J. KENNY, III,

Plaintiff, Civil Action No. 18-2729 (MAS) (LHG)

‘ MEMORANDUM OPINION

CHRISTOPHER PORRINO, et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendants New Jersey Office of the Attorney
General, former Attorney General Christopher Porrino, Elizabeth J. Mackay, Michael J. Simon,
Samuel R. Viavattine, Daniel Santos, and Catherine R. McCabe’s (collectively. “State
Defendants”) Motion to Dismiss pro se Plaintiff Frank J. Kenny, III’s (“Plaintiff”) Second
Amended Complaint (ECF No. 28) pursuant to Federal Rules! of Civil Procedure 12(b)(1) and

12(b)(6).? (ECF No. 33.) Plaintiff filed opposition. (ECF No. 42.) The Court has carefully

 

' All references to a “Rule” or “Rules” hereinafter shall refer to the Federal Rules of Civil
Procedure.

* Defendants Eric Schrading and Jerry Markuson, who Plaintiff alleges are federal employees of
the United States Fish and Wildlife Service (see Second Am. Compl. (“SAC”) *8, *15, *29, ECF
No. 28), did not join in the State Defendants’ Motion. Upon a review of the docket, the Court
finds Schrading and Markuson have neither been served nor waived service in the matter. In
addition, Plaintiff has not requested an extension of time to serve Schrading and Markuson. “If a
defendant is not served within 90 days after the complaint is filed, the court—on motion or on its
own after notice to the plaintiff—must dismiss the action without prejudice against that
defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m). The Court
will enter an appropriate Order.
considered the parties’ submissions and decides the matter without oral argument pursuant to
Local Civil Rule 78.1. For the reasons set forth below, State Defendants’ Motion is granted.
L BACKGROUND®

In February 2018, Plaintiff filed a Complaint against certain State Defendants alleging
that they improperly denied a request for public records under the Freedom of Information Act
(“FOIA”), 5 U.S.C. § 552; the Open Public Records Act (“OPRA”), N.J. Stat. Ann. §§ A47:1a-1
to -13; and the “Sunshine Law.” (Compl. 2-3, ECF No. 1.) Those defendants moved to dismiss
the Complaint. (ECF No. 5.) Dismissing the Complaint without prejudice, the Court found it did
not have subject matter jurisdiction because “(i) FOIA does not apply to state agencies and
officials and (ii)... a dispute over an OPRA request does not give rise to a federal question.”
Kenny v. Porrino, No. 18-2729, 2018 WL 4604314, at *2 (D.N.J. Sept. 25, 2018).

In October 2018. Plaintiff amended the complaint to include Catherine McCabe, Eric
Schrading, and Jerry Markuson as defendants. (Am. Compl. * 1.4 ECF No. 14.) State Defendants
again moved to dismiss. (ECF No. 20.) The Court granted the motion, finding the Amended
Complaint “fail[ed] to cure the deficiencies the Court previously identified” and “provide[d]
Plaintiff with one final opportunity to demonstrate that the Court has subject matter jurisdiction
over th[e] matter.” (Order 2, ECF No. ate

In June 2019, Plaintiff filed a Second Amended Complaint (“SAC”) (ECF No. 28), and

State Defendants filed the instant Motion to Dismiss (ECF No. 33).

 

3 Tn ruling on a motion to dismiss, the Court accepts as true all well-pled factual allegations in
the Complaint. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).

+ Page numbers preceded with an asterisk refer to the page numbers at the top of the ECF filing.

bo
Il. LEGAL STANDARD

A. Rule 12(b)(1) Standard

“A Rule 12(b)(1) motion may be treated as either a facial or factual challenge to the
[C]ourt’s subject matter jurisdiction.” Gould Elec., Inc. v. United States, 220 F.3d 169, 176 (3d
Cir. 2000). “Facial attacks . . . contest the sufficiency of the pleadings, and the trial court must
accept the complaint’s allegations as true.” Taliaferro v. Darby Twp. Zoning Bd., 458 F.3d 181,
188 (3d Cir. 2006). By contrast, on a factual attack to federal subject matter jurisdiction, courts
may consider evidence outside the pleadings. Petruska v. Gannon Univ., 462 F.3d 294, 302 n.3
(3d Cir. 2006) (citation omitted). Additionally, “no presumptive truthfulness attaches to
plaintiff's allegations, and the existence of disputed material facts will not preclude the trial court
from evaluating for itself the merits of jurisdictional claims.” Jd. The Third Circuit has warned
that a 12(b)(1) motion should not be used as an attack on the merits. See CNA v. United States,
535 F.3d 132, 144 (3d Cir. 2008), as amended Sept. 29, 2008.

B. Rule 12(b)(6) Standard

“Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
claim showing that the pleader is entitled to relief.’ in order to ‘give the defendant fair notice of
what the .. . claim is and the grounds upon which it rests."” Bell Atl. Corp. v. Twombly, 550 U.S.
$44, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). For claims of fraud, Rule
9(b) imposes a heightened pleading standard. Frederico v. Home Depot, 507 F.3d 188, 200 (3d
Cir. 2007). A “plaintiff alleging fraud must state the circumstances of the alleged fraud with
sufficient particularity to place the defendant on notice of the precise misconduct with which [it

is] charged.” Jd. (internal citation and quotation marks omitted).

ad
Upon a 12(b)(6) motion, a district court conducts a three-part analysis. See Malleus v.
George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the court must ‘tak[e] note of the elements a
plaintiff must plead to state a claim.’” Jd. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)).
Second, the court must “[review] the complaint to strike conclusory allegations[.]” Jd. The court
must accept as true all of the plaintiffs well-pleaded factual allegations and “construe the
complaint in the light most favorable to the plaintiff[.J” Fowler v. UPMC Shadyside, 578 F.3d
203, 210 (3d Cir. 2009) (citation omitted). In doing so, however, the court is free to ignore legal
conclusions or factually unsupported accusations that merely state “the-defendant-unlawfully-
harmed-me.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). Finally, the court must
determine whether “the facts alleged in the complaint are sufficient to show that the plaintiff has
a ‘plausible claim for relief” Fowler, 578 F.3d at 211 (quoting Iqbal, 556 U.S. at 679). A
facially plausible claim “allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Jd. at 210 (quoting Igbal, 556 U.S. at 678). On a motion to
dismiss for failure to state a claim, the “defendant bears the burden of showing that no claim has
been presented.” Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005). In addition, pro se
pleadings should be “liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Ill. DISCUSSION

Plaintiff's Second Amended Complaint again relies upon FOIA and OPRA. As this Court
previously held, “FOIA does not apply to state agencies and officials.” Kenny, 2018 WL
4604314, at *2; 5 U.S.C.A. § 551(1) (*agency’ means each authority of the Government of the
United States, whether or not it is within or subject to review by another agency”); see also
Dunleavy v. New Jersey, 251 F. App’x 80, 83 (3d Cir. 2007) (finding “FOIA obligate[s] federal

agencies to make their documents, records, and publications available to the public”). Moreover,
“a dispute over an OPRA request does not give rise to a federal question.” Kenny, 2018 WL
4604314, at *2; see also Bd. of Chosen Freeholders of Burlington v. Tombs, 215 F. App’x 80, 82
(3d Cir. 2006) (finding “[a plaintiff] cannot invoke federal jurisdiction by asserting its federal
copyright as a defense against [the defendant’s] OPRA claim).

Plaintiffs Second Amended Complaint does, however, appear to further allege the
violation of his due process rights. fraud, and negligence against State Defendants. The Court
addresses each potential claim in turn.

Plaintiff's due process claim is stated below, in its entirety (verbatim):

Rule Due Process with

Economic Substantive Due Process shall be granted if the
pleadings, answers[,] and admissions on file, together with
affidavits, show that there is genuine as to any material fact

challenged and the moving party is entitled to a judgment or order
as a matter of law.

(SAC *19.) Here, Plaintiff fails to provide a factual basis for his claim. Even when liberally
construing the allegations of the Second Amended Complaint, the Court finds that Plaintiff fails
to provide State Defendants with fair notice of what the claim is and the grounds upon which it

rests, as required by Rule 8(a)(2). Consequently, Plaintiff's due process claim is dismissed.

 

5 To the extent Plaintiff alleges a constitutional violation. “[42 U.S.C. §] 1983 provides private
citizens with a means to redress violations of federal law committed by state individuals.”
Woodyard v. Cty. of Essex, 514 F. App’x 177, 180 (3d Cir. 2013). “Setting aside the availability
of immunity, the basic cause of action requires that a § 1983 plaintiff prove two essential
elements: (1) that the conduct complained of was committed by a person acting under color of
state law: and (2) that the conduct deprived the plaintiff of rights, privileges, or immunities
secured by the Constitution or laws of the United States.” Schneyder v. Smith, 653 F.3d 313, 319
(3d Cir. 2011) (citations omitted).
Plaintiff also appears to allege fraud in the Second Amended Complaint:

. Mail and Wire Fraud

° United States

. Postal Service

° Bat Letter Dated Nov[.] 25[.] 2015
° Possible crimes

. Elder [a]buse

(SAC at *6.) Here, Plaintiff neither provides a factual basis for his fraud claim, as required by
Rule 8(a)(2), nor pleads such fraud with particularity, as required by Rule 9(b). Furthermore, it is
unclear whether Plaintiff is alleging fraud against the United States, the Postal Service, or any of
the named Defendants. For these reasons, any fraud claim Plaintiff alleges is dismissed as
inadequate under the Rules’ pleading requirements.°

Lastly, Plaintiff alleges that certain State Defendants “violated their duty of care” by
turning the northern long ear bat, a United States Fish and Wildlife Service endangered species,
into a “dangerous weapon.” (SAC *21.) While the New Jersey Tort Claims Act (“NJTCA”), N.J.
Stat. Ann. §§ 59:1-1 to 59:12-3, allows individuals to bring tort claims against state “public
entities.” id. § 59:2-2, it does not waive New Jersey’s sovereign immunity to suit in federal
courts. Hyatt v. Cty. of Passaic, 340 F. App’x 833, 837 (3d Cir. 2009) (citing N.J. Stat. Ann.
§ 59:2-2(a)). Moreover, separate from issues of immunity, a plaintiff is required to take certain
actions before filing suit under the NJTCA. See N.J. Stat. Ann. § 59:8-8. If a plaintiff fails to file
4 notice of claim with the state entity within ninety days from accrual of the cause of action, the

plaintiff is “forever barred from recovering against a public entity or public employee.” Td.

 

6 To the extent that Plaintiff alleges mail and wire fraud under federal criminal statutes, 18
U.S.C. §§ 1341 and 1343, respectively, he lacks a private right of action to do so. See, e.g.,
Addlespurger v. Corbett, 461 F. App’x 82. 87 (3d Cir. 2012) (finding no private cause of action
for mail and wire fraud); see also Williamson v. Michals. No. 12-4548, 2013 WL 4509976, at *2
(D.N.J. Aug. 23, 2013) (“[Section 1341 and 1343] claims, which are based on violations of
federal criminal law, fail as a matter of law inasmuch as the federal statutes upon which they are
based do not provide [a p]laintiff with a private cause of action.” (citations omitted)).
Here. Plaintiff does not allege that he filed a notice of claim with the relevant state
agencies within ninety days of the alleged harm, as required by the NJTCA. Because Plaintiff
does not allege that he has at least filed the appropriate and necessary notices of claim, the Court
dismisses Plaintiff's negligence claims against State Defendants.’

Iv. CONCLUSION
For the reasons set forth above, the Court will dismiss Plaintiff's claims against State

Defendants. An order consistent with this Memorandum Opinion will be entered.

Aktipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

7 To the extent that Plaintiff alleges negligence against federal agency employees, the Federal
Torts Claim Act (“FTCA”) operates as a similarly limited waiver of the United States’ sovereign
immunity. White-Squire v. USPS, 592 F.3d 453, 456 (3d Cir. 2010). Like the NJTCA, the FTCA
requires Plaintiff to present his claim to the appropriate federal agency and for the claim to be
denied. 28 U.S.C. § 2675(a). This exhaustion requirement “is jurisdictional and cannot be
waived.” Roma v. United States, 344 F.3d 352, 362 (3d Cir. 2003) (citation omitted).
